 

Exhibit 10.5

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT, dated as of June 10, 2014
(this “Amendment”), is entered into by and among RCS Capital Corporation, a
Delaware corporation (the “Company”), RCS Capital Holdings, LLC, a Delaware
limited liability company (“Parent”) and each investor identified on the
signature pages hereto (collectively, and together with the Company and Parent,
the “Parties”).

 

WHEREAS, on April 29, 2014, the Parties entered into a Securities Purchase
Agreement (the “SPA”);

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree to the following:

 

1.Section 6.3 of the SPA is hereby amended and restated in its entirety as
follows:

 

“Each holder of the Preferred Shares bearing the restrictive legend set forth in
Section 6.1 above (a “Restricted Security ”), agrees with respect to any
transfer of such Restricted Security to give to the Company (a) three Business
Days prior to such transfer (i.e., T+3) written notice describing the transferee
and the circumstances, if any, necessary to establish the availability of an
exemption from the registration requirements of the Securities Act or any state
law and (b) if in connection with such transfer, the holder of the Restricted
Security requests that the Company remove the restrictive legend from such
Restricted Security, upon reasonable request by the Company to such transferring
holder, an opinion of counsel (at the expense of such holder), which is
knowledgeable in securities law matters (including in-house counsel), in form
and substance reasonably satisfactory to the Company to the effect that
subsequent transfers of such Restricted Security will not require registration
under the Securities Act or any state law. If the holder of the Restricted
Security delivers to the Company an opinion of counsel (including in-house
counsel or outside counsel to an Investor or its investment adviser) which is in
form and substance reasonably satisfactory to the Company that subsequent
transfers of such Restricted Security will not require registration under the
Securities Act or any state law, and the Company, in its or its counsel’s
opinion does not reasonably disagree with such opinion, the Company will within
a reasonable period after such contemplated transfer, at the expense of such
holder, deliver new certificates for such Restricted Security which do not bear
the Securities Act legend set forth in Section 6.1(i) above. The restrictions
imposed by this Section 6 upon the transferability of any particular Restricted
Security shall cease and terminate when such Restricted Security has been sold
pursuant to an effective registration statement under the Securities Act or
transferred pursuant to Rule 144 promulgated under the Securities Act. The
holder of any Restricted Security as to which such restrictions shall have
terminated shall be entitled to receive from the Company at the expense of such
holder, a new security of the same type but not bearing the restrictive
Securities Act legend set forth in Section 6.1 and not containing any other
reference to the restrictions imposed by this Section 6.

 

 

 

  

Notwithstanding any of the foregoing, no opinion of counsel will be required to
be rendered pursuant to this Section 6.3 with respect to the transfer of any
securities on which the restrictive legend has been removed in accordance with
this Section 6.3. As used in this Section 6.3, the term “transfer” encompasses
any sale, transfer or other disposition of any securities referred to herein.”

 

2.Section 7 of the SPA is hereby amended by deleting the definition of “Filing
Date” therein and replacing it with the following definition:

 

“Filing Date” means July 1, 2014.

 

3.Section 8.1(a) of the SPA is hereby amended by deleting the words “provided,
that the Company may, in its sole discretion, extend the Filing Date up to ten
(10) days” therein.

 

4.Effective as of the date hereof, this Amendment amends and is hereby
incorporated in and forms a part of the SPA, and except as amended hereby the
SPA is confirmed in all respects and remains in full force and effect. The SPA
and this Amendment constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior negotiations,
representations or agreements relating thereto, whether written or oral. No
amendment or modification of this Amendment shall be valid or binding upon the
parties unless in writing and signed by the Parties.

 

5.The Parties agree that if any provision of this Amendment is found to be
invalid or unenforceable, it will not affect the validity or enforceability of
any other provision. This Amendment shall be governed by the laws of the State
of New York, without regard to the choice of law principles thereof.

 

[Signature page follows]

 

Page 2 of 4

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.

 

  RCS CAPITAL CORPORATION         By: /s/ William M. Kahane     Name: William M.
Kahane     Title:   Chief Executive Officer         RCAP HOLDINGS, LLC        
By: /s/ Nicholas S. Schorsch     Name: Nicholas S. Schorsch     Title:  Managing
Member

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]

 

 

 

 

  LUXOR CAPITAL GROUP, LP

 

  By /s/ Norris Nissim

  Name: Norris Nissim   Title: General Counsel     Luxor Capital Group, LP    
Investment Manager

 

  LUXOR CAPITAL PARTNERS OFFSHORE
MASTER FUND, LP

 

  By /s/ Norris Nissim

  Name: Norris Nissim   Title: General Counsel     Luxor Capital Group, LP    
Investment Manager

 

  LUXOR SPECTRUM OFFSHORE MASTER
FUND, LP

 

  By /s/ Norris Nissim

  Name: Norris Nissim   Title: General Counsel     Luxor Capital Group, LP    
Investment Manager

 

  LUXOR WAVEFRONT, LP

 

  By /s/ Norris Nissim

  Name: Norris Nissim   Title: General Counsel     Luxor Capital Group, LP    
Investment Manager

 

  OC 19 MASTER FUND, L.P.-LCG

 

  By /s/ Norris Nissim

  Name: Norris Nissim   Title: General Counsel     Luxor Capital Group, LP    
Investment Manager

 

[Signature Page to Amendment to SPA]

 



 

